J-S76010-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

MICHAEL SIMPSON

                            Appellant                 No. 3749 EDA 2015


             Appeal from the PCRA Order dated December 4, 2015
             In the Court of Common Pleas of Philadelphia County
               Criminal Division at No: CP-51-CR-1106411-2005


BEFORE: STABILE, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                        FILED DECEMBER 30, 2016

        Appellant Michael Simpson pro se appeals from the December 4, 2015

order of the Court of Common Pleas of Philadelphia County (“PCRA court”),

which dismissed as untimely Appellant’s request for collateral relief under

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-46. For the

reasons set forth below, we affirm.

        The facts and procedural history underlying this case are undisputed.1

Briefly, following a jury trial, Appellant was convicted—for his role in the

robbery and shooting of Kareem Frazier and Roy Williams—of two counts of

aggravated assault, two counts of criminal conspiracy, attempted murder,
____________________________________________


*
    Former Justice specially assigned to the Superior Court.
1
  We need not recite the full facts giving rise to this appeal as they are not
relevant for purposes of disposition.
J-S76010-16



carrying a firearm without a license, carrying a firearm on public streets or

public property in Philadelphia, and possessing an instrument of crime. On

September 7, 2007, Appellant was sentenced in absentia to an aggregate

term of 20 to 40 years’ imprisonment.            Appellant timely appealed to this

Court.    On August 28, 2008, a panel of this Court dismissed Appellant’s

appeal because Appellant was and had remained a fugitive since the jury

returned its verdicts.      See Commonwealth v. Simpson, 961 A.2d 1283

(Pa. Super. 2008). Appellant did not petition for allowance of appeal. As a

result, Appellant’s sentence became final on September 27, 2008.                In

September 2009, Appellant was arrested and returned to custody.2

       On April 14, 2014, Appellant filed the instant PCRA petition, alleging

that his trial counsel was ineffective for failing to inform him of the

Commonwealth’s plea offer. In support of his petition, Appellant attached a

document titled “Major Trials Unit Case Identification,” which shows a

purported plea offer of 8 to 20 years’ imprisonment. Appellant alleged that

he first learned of the plea offer on April 8, 2014, i.e., about one week prior

to the filing of the instant petition, when he reviewed his case file. Following

issuance of a Pa.R.Crim.P. 907 notice, the PCRA court dismissed as untimely

Appellant’s PCRA petition on December 4, 2015. Appellant timely appealed

to this Court. The PCRA court ordered Appellant to file a Pa.R.A.P. 1925(b)

____________________________________________


2
  Appellant subsequently was unsuccessful in his pro se efforts to obtain
nunc pro tunc reinstatement of his appellate rights.



                                           -2-
J-S76010-16



statement of errors complained of on appeal.           Appellant complied.   In

response, the PCRA court issued a Pa.R.A.P. 1925(a) opinion.

       On appeal,3 Appellant argues only that the PCRA court erred in

dismissing his petition “where Appellant filed his petition within 60 days of

learning that the Commonwealth provided a plea offer prior to trial.”

Appellant’s Brief at 5.

       As a threshold matter, we must determine whether the court erred in

dismissing as untimely Appellant’s PCRA petition.       The PCRA contains the

following restrictions governing the timeliness of any PCRA petition.

       (b) Time for filing petition.--

       (1) Any petition under this subchapter, including a second or
       subsequent petition, shall be filed within one year of the date the
       judgment becomes final, unless the petition alleges and the
       petitioner proves that:

              (i) the failure to raise the claim previously was the
              result of interference by government officials with
              the presentation of the claim in violation of the
              Constitution or laws of this Commonwealth or the
              Constitution or laws of the United States;

              (ii) the facts upon which the claim is predicated were
              unknown to the petitioner and could not have
              been ascertained by the exercise of due
              diligence; or

              (iii) the right asserted is a constitutional right that
              was recognized by the Supreme Court of the United
              States or the Supreme Court of Pennsylvania after
____________________________________________


3
  “In PCRA proceedings, an appellate court’s scope of review is limited by the
PCRA’s parameters; since most PCRA appeals involve mixed questions of
fact and law, the standard of review is whether the PCRA court’s findings are
supported by the record and free of legal error.” Commonwealth v. Pitts,
981 A.2d 875, 878 (Pa. 2009) (citation omitted).



                                           -3-
J-S76010-16


              the time period provided in this section and has been
              held by that court to apply retroactively.

        (2) Any petition invoking an exception provided in paragraph (1)
        shall be filed within 60 days of the date the claim could have
        been presented.

        (3) For purposes of this subchapter, a judgment becomes final at
        the conclusion of direct review, including discretionary review in
        the Supreme Court of the United States and the Supreme Court
        of Pennsylvania, or at the expiration of time for seeking the
        review.

42 Pa.C.S.A. § 9545(b) (emphasis added).            Section 9545’s timeliness

provisions are jurisdictional. Commonwealth v. Ali, 86 A.3d 173, 177 (Pa.

2014). Additionally, we have emphasized repeatedly that “the PCRA confers

no authority upon this Court to fashion ad hoc equitable exceptions to the

PCRA time-bar in addition to those exceptions expressly delineated in the

Act.”    Commonwealth v. Robinson, 837 A.2d 1157, 1161 (Pa. 2003)

(citations omitted).

        Here, as stated earlier, the record reflects Appellant’s judgment of

sentence became final on September 27, 2008.                See 42 Pa.C.S.A.

§ 9545(b)(3); Pa.R.A.P. 903(a).       Because Appellant had one year from

September 27, 2008 to file his PCRA petition, the current filing is facially

untimely given it was filed on April 14, 2014.

        The one-year time limitation, however, can be overcome if a petitioner

alleges and proves one of the three exceptions set forth in Section

9545(b)(1)(i)-(iii) of the PCRA.    Here, Appellant concedes that the instant

PCRA petition is untimely. He, however, alleges that he is entitled to relief

under Section 9545(b)(1)(ii) because he learned of the pre-trial plea offer



                                      -4-
J-S76010-16



for the first time on April 8, 2014 and filed the instant PRCA petition within

60 days.    As the PCRA court and the Commonwealth note, however,

Appellant fails to plead and prove that the plea offer “could not have been

ascertained by the exercise of due diligence” prior to April 8, 2008. See 42

Pa.C.S.A.   § 9545(b)(1)(ii).     Specifically,   considering   Appellant   was

sentenced in 2007, Appellant does not explain why he failed to review his

case file prior to April 8, 2014. Thus, because Appellant does not meet the

due diligence requirement under Section 9545(b)(1)(ii), we conclude that

the PCRA court did not err in dismissing as untimely his PCRA petition.

Simply put, the PCRA court did not have jurisdiction to entertain it.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/30/2016




                                     -5-